department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun -t e_p ra legend individual a ’ individual b individual c state d dear this is in response to a request for a letter_ruling submitted on behalf of individual b by his authorized representative in correspondence dated date as supplemented by correspondence dated date and date under sec_2518 and sec_401 of the internal_revenue_code code ‘the following facts and representations have been submitted under penalty of perjury in support of the ruling requested and april individual a was married and had two sons individual b and individual c born march _ individual a opened an individual_retirement_arrangement ira and executed an ira beneficiary designation form the ira beneficiary designation form named her husband as the primary beneficiary and her son individual b as the contingent beneficiary fespectively on or about march in individual a and her husband divorced and individual a executed a new will individual a’s will leaves her tangible_personal_property to her sons outright and the residue of her estate to her sons in trust the will provides that if the trust's assets consist of an interest in an ira_distributions from the ira are to be made to two separate trust shares one for individual b and one for individual c the remaining trust assets are to be held in one trust share until individual c turns at which point that trust share is to be divided into two equal shares one for individual b and one for individual c each trust share will terminate when the son for whom it was established turn sec_35 the trustee who is individual a’s brother has the discretion to distribute trust assets to the sons page shortly after individual a executed her will she was directed by her estate_planning attorney to change her ira beneficiary designation form to provide that the trust is the beneficiary of the ira individual a whose date of birth was july - died on november state d after her death it was discovered that she had not changed the ira beneficiary designation form as directed state d law prohibits individual a’s ex- husband from benefiting from her ira and therefore individual b is the sole beneficiary of the ira when individual a died individual b was years old and individual c was years old individuals b and c are alive as of the date of this ruling at age on the date of her death individual a was a resident of individual b executed a disclaimer in which he disclaimed any and all on july interest in one-half of the ira including any interest in the ira that passes to the trust established under individual a’s will and any right to inherit the disclaimed ira property by reason of gift over successive gift over or right of intestate_succession under state d law individual b affirmed in the disclaimer that he had not accepted any interest in or benefit from the ira and that he had not and will not receive any consideration in money_or_money's_worth for making the disclaimer the executor of individual a’s estate acknowledged receipt of the disclaimer on july as a result of the disclaimer individual b’s disclaimed one-half interest in the ira will pass to the trust established under individual a’s will and will become part of the assets further divisible into two equal separate shares for individuals b and c since individual b has also disclaimed any and all interests he might otherwise receive in the disclaimed one-half of the ira that one-half of the ira will be held in the separate share trust for the sole benefit of individual c the trustee in the administration of the ira shall comply with code sec_408 and the regulations promulgated thereunder including the required_minimum_distribution rules it has been represented that the trust is currently in the process of being funded and that no distributions have been made from the trust it has been further represented that no actions have been taken respecting the ira and no distributions have been made from the ira based on the facts and representations the following rulings were requested the disclaimer executed by individual b is a qualified_disclaimer within the meaning of sec_2518 of the code and the disclaimed ira property can pass into a separate trust share established for individual c under the trust because the disclaimer is a qualified_disclaimer within the meaning of sec_2518 of the code pursuant to sec_20_2046-1 of the estate_tax regulations and sec_25_2518-1 of the gift_tax regulations the disclaimer will not result in any gift estate or generation-skipping_transfer_tax for individual b code sec_401 minimum required distributions from the portion of individual a’s ira that benefits individual b may be calculated based upon the life expectancy of individual b using the single life table found in the final income_tax regulations regulations page for income_tax purposes individual b will be taxed on the required minimum distributions made specifically to him and individual b will not be deemed to have assigned any income to individual c with respect to your ruling requests sec_2046 of the code provides that for provisions relating to the effect of a qualified_disclaimer for purposes of chapter see sec_2518 sec_20_2046-1 of the estate_tax regulations provides in pertinent part that if a qualified_disclaimer is made with respect to a transfer the federal estate_tax provisions are to apply with respect to the property interest disclaimed as if the interest had never been transferred to the person making the disclaimer see sec_2518 of the code and the corresponding regulations for rules relating to a qualified_disclaimer sec_2518 of the code provides in general that if a person makes a qualified_disclaimer with respect to any interest in property the interest will be deemed to have never been transferred to that person sec_2518 of the code defines the term qualified disclaimer’ to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of-- a the day on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either-- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_2518 of the code provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of sec_2518 is treated as a qualified_disclaimer of such portion of the interest sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer as described in sec_2518 of the code and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift similarly the value of a decedent's gross_estate for purposes of the federal estate_tax does not include the value of property with respect to which the decedent or the decedent’s executor or administrator on behalf of the decedent has made a qualified_disclaimer sec_25_2518-3 of the gift_tax regulations provides in pertinent part that if the requirements of code sec_2518 are met the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property page sec_25_2518-3 of the gift_tax regulations provides in pertinent part that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer which would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest severable property is property which can be divided into separate parts each of which after severance maintains a complete and independent existence sec_25_2518-3 of the gift_tax regulations provides that a disclaimer is not a qualified_disclaimer under sec_2518 of the code if the beneficiary disclaims income derived from specific property transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent moreover a disclaimer of both an income_interest and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interests in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent sec_25_2518-3 of the gift_tax regulations provides in pertinent part that a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under code sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted a disclaimer of some specific rights while retaining other rights with respect to an interest in the property is not a qualified_disclaimer of an undivided portion of the disclaimant’s interest in property sec_25_2518-3 of the gift_tax regulations example provides as follows e died on date under the provisions of e’s will e’s share of stock in x y and z corporations were to be transferred to a_trust the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g disclaimed the income arising from the shares of x stock g disclaimed percent of g’s interest in the trust remains in the trust disclaimer is a qualified_disclaimer f’s disclaimer is not a qualified_disclaimer because the x stock if the remaining requirements of sec_2518 are met g’s f sec_25_2518-3 of the gift_tax regulations example provides as follows assume the same facts as in sec_25_2518-3 example except that f disclaimed both the income_interest and the remainder_interest in the shares of x stock f’s disclaimer results in the x stock being transferred out of the trust to g without any direction on f’s part code f’s disclaimer is a qualified_disclaimer under sec_2518 of the in this case it has been represented that distributions have not been made from the trust no action has been taken respecting the ira and distributions have not been made from the ira the trust’s terms provide that any ira_distributions made to the page trust are to be made to two separate trust shares one for individual b and one for individual c the trust’s terms also provide that when individual c reaches age trust assets other than ira_distributions will be divided into two separate trust shares one for individual b and one for individual c in the disclaimer document individual b made two distinct disclaimers individual b disclaimed one-haif of his interest in the ira and any interest he had in the disclaimed ira property that would pass to him by virtue of individual a’s will or under the intestacy laws a disclaimer of one-half of an interest in an ira is a disclaimer of an undivided portion of a separate interest in property the disclaimer is in writing and was executed and delivered to the executor of individual a’s estate within months of the date individual a died and within months of individual b’ sec_21 birthday therefore based upon the facts submitted and the representations made with respect to ruling requests one and two we conclude as follows the disclaimer executed by individual b is a qualified_disclaimer within the meaning of sec_2518 of the code and the disclaimed ira property can pass into a separate trust share established for individual c under the trust because the disclaimer is a qualified_disclaimer within the meaning of sec_2518 of the code pursuant to sec_20_2046-1 of the estate_tax regulations and sec_25_2518-1 of the gift_tax regulations the disclaimer will not result in any gift estate or generation-skipping_transfer_tax for individual b with respect to ruling requests three and four sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee in general for purposes of code sec_408 the term payee or distributee means the person or entity entitled to receive the amount s distributed sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee-- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age page sec_401 of the code provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date his entire_interest must be distributed within five years after the death of such plan participant sec_401 iii provides an exception to the five-year rule for certain amounts payable over the life of the beneficiary if-- i any portion of the employee's interest is payable to or for the benefit of a designated_beneficiary ii such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and ill such distributions begin not later than one year after the date of the employee’s death or such later date as the secretary may by regulations prescribe for purposes of sec_401 the portion referred to in a b iii i shall be treated as distributed on the date on which such distributions began sec_401 of the code defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder final regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 question answer-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person that is not an individual such as an employee's estate may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee’s benefit the employee will be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 a of the regulations provides that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently in general any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee's benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-5 q a-5 c of the regulations provides in general that with respect to an employee who has a non-spouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar page year immediately following the calendar_year of the employee's death in subsequent years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-9 q a-1 of the regulations provides the relevant single life expectancy table the issues raised in ruling requests three and four concern the effects of the qualified_disclaimer in determining the taxability of any eventual distributions from individual a’s ira and the applicable distribution period to be used by individual b to receive distributions from this ira since individual a died before the distribution of her ira began code sec_401 requires the distribution of her entire_interest in the ira within five years after her death however as the person designated by individual a to receive her ira a portion of her ira as a result of the disclaimer referenced above and as such a designated_beneficiary within the meaning of sec_401 individual b is eligible to take advantage of the exception to the five-year rule and may receive distributions over his life or over a period not extending beyond his life expectancy under the rules of sec_401 based on the above concerning individual b only the minimum distribution_requirements under sec_401 of the code concerning individual a’s ira may be met by distributing amounts annually from the ira computed using the remaining life expectancy of individual b utilizing the single life expectancy table provided at sec_1_401_a_9_-9 q a-1 of the regulations beginning with the calendar_year each year after calendar_year accordance with sec_1_401_a_9_-5 q a-5 c of the regulations for is reduced by one in the life expectancy for additionally for purposes of code sec_408 individual b is entitled to receive distributions only from the portion of individual a’s ira that he did not disclaim thus he is the payee or distributee with respect to that portion only therefore with respect to your third and fourth ruling requests we conclude as follows code sec_401 minimum required distributions from the portion of individual a’s ira that benefits individual b may be calculated based upon the life expectancy of individual b using the single life table found in the final regulations for income_tax purposes pursuant to code sec_408 individual b will be taxed on the distributions including but not limited to required minimum distributions made specifically to him from that portion of individual a’s ira that he did not disclaim _and individual b will not be deemed to have assigned any income to individual c no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that individual a’s ira is and was qualified under sec_408 of the code at all times relevant thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact se t ep ra t3 please address all correspondence to ld - at sincerely yours manag fle employee_plans technical group enclosures elated copy of letter_ruling notice of intention to disclose
